
	
		II
		Calendar No. 238
		112th CONGRESS
		1st Session
		S. 1917
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2011
			Mr. Casey (for himself,
			 Mr. Menendez, Mr. Brown of Ohio, Ms.
			 Stabenow, Mr. Reid,
			 Mr. Schumer, Mr. Blumenthal, Mr.
			 Durbin, Mr. Lautenberg,
			 Mr. Leahy, and Mr. Whitehouse) introduced the following bill; which
			 was read the first time
		
		
			November 29, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To create jobs by providing payroll tax relief for middle
		  class families and businesses, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Middle Class Tax Cut Act of
			 2011.
		IPayroll tax
			 relief
			101.Temporary
			 payroll tax cut for employers, employees and the self-employed
				(a)WagesNotwithstanding
			 any other provision of law—
					(1)with respect to
			 remuneration received during the payroll tax holiday period, the rate of tax
			 under 3101(a) of the Internal Revenue Code of 1986 shall be 3.1 percent
			 (including for purposes of determining the applicable percentage under sections
			 3201(a) and 3211(a) of such Code), and
					(2)with respect to
			 remuneration paid during the payroll tax holiday period, the rate of tax under
			 3111(a) of such Code shall be 3.1 percent (including for purposes of
			 determining the applicable percentage under sections 3221(a) and 3211(a) of
			 such Code).
					(3)Subsection (a)(2)
			 shall only apply to—
						(A)employees
			 performing services in a trade or business of a qualified employer, or
						(B)in the case of a
			 qualified employer exempt from tax under section 501(a), in furtherance of the
			 activities related to the purpose or function constituting the basis of the
			 employer’s exemption under section 501.
						(4)Subsection (a)(2)
			 shall apply only to the first $5 million of remuneration or compensation paid
			 by a qualified employer subject to section 3111(a) or a corresponding amount of
			 compensation subject to 3221(a).
					(b)Self-Employment
			 taxes
					(1)In
			 generalNotwithstanding any other provision of law, with respect
			 to any taxable year which begins in the payroll tax holiday period, the rate of
			 tax under section 1401(a) of the Internal Revenue Code of 1986 shall be—
						(A)6.2 percent on the
			 portion of net earnings from self-employment subject to 1401(a) during the
			 payroll tax period that does not exceed the amount of the excess of $5 million
			 over total remuneration, if any, subject to section 3111(a) paid during the
			 payroll tax holiday period to employees of the self-employed person, and
						(B)9.3 percent for
			 any portion of net earnings from self-employment not subject to subsection
			 (b)(1)(A).
						(2)Coordination
			 with deductions for employment taxesFor purposes of the Internal
			 Revenue Code of 1986, in the case of any taxable year which begins in the
			 payroll tax holiday period—
						(A)Deduction in
			 computing net earnings from self-employmentThe deduction allowed
			 under section 1402(a)(12) of such Code shall be the sum of (i) 4.55 percent
			 times the amount of the taxpayer’s net earnings from self-employment for the
			 taxable year subject to paragraph (b)(1)(A) of this section, plus (ii) 7.65
			 percent of the taxpayer's net earnings from self-employment in excess of that
			 amount.
						(B)Individual
			 deductionThe deduction under section 164(f) of such Code shall
			 be equal to the sum of (i) one-half of the taxes imposed by section 1401 (after
			 the application of this section) with respect to the taxpayer’s net earnings
			 from self-employment for the taxable year subject to paragraph (b)(1)(A) of
			 this section plus (ii) 62.7 percent of the taxes imposed by section 1401 (after
			 the application of this section) with respect to the excess.
						(c)Regulatory
			 authorityThe Secretary may prescribe any such regulations or
			 other guidance necessary or appropriate to carry out this section, including
			 the allocation of the excess of $5 million over total remuneration subject to
			 section 3111(a) paid during the payroll tax holiday period among related
			 taxpayers treated as a single qualified employer.
				(d)Definitions
					(1)Payroll tax
			 holiday periodThe term payroll tax holiday period
			 means calendar year 2012.
					(2)Qualified
			 employerFor purposes of this paragraph,
						(A)In
			 generalThe term qualified employer means any
			 employer other than the United States, any State or possession of the United
			 States, or any political subdivision thereof, or any instrumentality of the
			 foregoing.
						(B)Treatment of
			 employees of post-secondary educational
			 institutionsNotwithstanding paragraph (A), the term
			 qualified employer includes any employer which is a public
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965).
						(3)Aggregation
			 rulesFor purposes of this subsection rules similar to sections
			 414(b), 414(c), 414(m) and 414(o) shall apply to determine when multiple
			 entities shall be treated as a single employer, and rules with respect to
			 predecessor and successor employers may be applied, in such manner as may be
			 prescribed by the Secretary.
					(e)Transfers of
			 funds
					(1)Transfers to
			 federal old-age and survivors insurance trust fundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the application of subsections (a) and (b) to
			 employers other than those described in (e)(2). Amounts appropriated by the
			 preceding sentence shall be transferred from the general fund at such times and
			 in such manner as to replicate to the extent possible the transfers which would
			 have occurred to such Trust Fund had such amendments not been enacted.
					(2)Transfers to
			 social security equivalent benefit accountThere are hereby
			 appropriated to the Social Security Equivalent Benefit Account established
			 under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C.
			 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason
			 of the application of subsection (a) to employers subject to the Railroad
			 Retirement Tax. Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
					(f)Coordination
			 with other federal lawsFor purposes of applying any provision of
			 Federal law other than the provisions of the Internal Revenue Code of 1986, the
			 rate of tax in effect under section 3101(a) of such Code shall be determined
			 without regard to the reduction in such rate under this section.
				102.Temporary tax
			 credit for increased payroll
				(a)In
			 generalNotwithstanding any other provision of law, each
			 qualified employer shall be allowed, with respect to wages for services
			 performed for such qualified employer, a payroll increase credit determined as
			 follows:
					(1)With respect to
			 the period from October 1, 2011 through December 31, 2011, 6.2 percent of the
			 excess, if any, (but not more than $12.5 million of the excess) of the wages
			 subject to tax under section 3111(a) of the Internal Revenue Code of 1986 for
			 such period over such wages for the corresponding period of 2010.
					(2)With respect to
			 the period from January 1, 2012 through December 31, 2012,
						(A)6.2 percent of the
			 excess, if any, (but not more than $50 million of the excess) of the wages
			 subject to tax under section 3111(a) of the Internal Revenue Code of 1986 for
			 such period over such wages for calendar year 2011, minus
						(B)3.1 percent of the
			 excess (if any) of—
							(i)the
			 lesser of $5,000,000 or such wages for calendar year 2012, over
							(ii)such wages for
			 calendar year 2011.
							(3)In the case of a
			 qualified employer for which the wages subject to tax under section 3111(a) of
			 the Internal Revenue Code of 1986 (a) were zero for the corresponding period of
			 2010 referred to in subsection (a)(1), the amount of such wages shall be deemed
			 to be 80 percent of the amount of wages taken into account for the period from
			 October 1, 2011 through December 31, 2011 and (b) were zero for the calendar
			 year 2011 referred to in subsection (a)(2), then the amount of such wages shall
			 be deemed to be 80 percent of the amount of wages taken into account for
			 2012.
					(4)This subsection
			 (a) shall only apply with respect to the wages of employees performing services
			 in a trade or business of a qualified employer or, in the case of a qualified
			 employer exempt from tax under section 501(a) of the Internal Revenue Code of
			 1986, in furtherance of the activities related to the purpose or function
			 constituting the basis of the employer’s exemption under section 501.
					(b)Qualified
			 employersFor purposes of this section—
					(1)In
			 generalThe term qualified employer means any
			 employer other than the United States, any State or possession of the United
			 States, or any political subdivision thereof, or any instrumentality of the
			 foregoing.
					(2)Treatment of
			 employees of post-secondary educational
			 institutionsNotwithstanding subparagraph (1), the term
			 qualified employer includes any employer which is a public
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965).
					(c)Aggregation
			 rulesFor purposes of this subsection rules similar to sections
			 414(b), 414(c), 414(m) and 414(o) of the Internal Revenue Code of 1986 shall
			 apply to determine when multiple entities shall be treated as a single
			 employer, and rules with respect to predecessor and successor employers may be
			 applied, in such manner as may be prescribed by the Secretary.
				(d)Application of
			 creditsThe payroll increase credit shall be treated as a credit
			 allowable under Subtitle C of the Internal Revenue Code of 1986 under rules
			 prescribed by the Secretary of the Treasury, provided that the amount so
			 treated for the period described in subsection (a)(1) or subsection (a)(2)
			 shall not exceed the amount of tax imposed on the qualified employer under
			 section 3111(a) of such Code for the relevant period. Any income tax deduction
			 by a qualified employer for amounts paid under section 3111(a) of such Code or
			 similar Railroad Retirement Tax provisions shall be reduced by the amounts so
			 credited.
				(e)Transfers to
			 federal old-Age and survivors insurance trust fundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (d). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
				(f)Application to
			 railroad retirement taxesFor purposes of qualified employers
			 that are employers under section 3231(a) of the Internal Revenue Code of 1986,
			 subsections (a)(1) and (a)(2) of this section shall apply by substituting
			 section 3221 for section 3111, and substituting the term
			 compensation for wages as appropriate.
				IISurtax on
			 millionaires
			201.Surtax on
			 millionaires
				(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
					
						VIIISurtax on
				millionaires
							
								Sec. 59B. Surtax on millionaires.
							
							59B.Surtax on
				millionaires
								(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012, there is hereby imposed (in addition to any
				other tax imposed by this subtitle) a tax equal to 3.25 percent of so much of
				the modified adjusted gross income of the taxpayer for such taxable year as
				exceeds $1,000,000 ($500,000, in the case of a married individual filing a
				separate return).
								(b)Inflation
				adjustment
									(1)In
				generalIn the case of any taxable year beginning after 2013,
				each dollar amount under subsection (a) shall be increased by an amount equal
				to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B)
				thereof.
										(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
									(c)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
								(d)Special
				rules
									(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
									(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
										(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
										(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
										(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
									(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
									.
				(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Part VIII. Surtax on
				millionaires.
						
						.
				(c)Section 15 not
			 to applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				
	
		November 29, 2011
		Read the second time and placed on the
		  calendar
	
